Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1
Cancelled: 5
Added: None
Therefore, claims 1-4 and 6-112 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 


 
With respect to independent claim 1, The prior art teaches a display device, comprising a display panel and a control integrated circuit (IC), wherein the display panel comprises a plurality of light-emitting elements, the control IC is configured to control the plurality of light-emitting elements to be turned on at a first frequency to display display-related data, and control at least two light-emitting elements of the plurality of light-emitting elements to be turned on and off at a second frequency greater than the first frequency to transmit visible light data, 
wherein the display panel further comprises a plurality of retaining walls and an optical signal detector for detecting a visible light signal, wherein one retaining wall is arranged between the optical signal detector and an adjacent light-emitting element, there is at least one retaining wall arranged at each of two sides of the optical signal detector, there is at least one retaining wall arranged between two adjacent light-emitting elements, and the retaining walls have a height greater than or equal to that of at least one light-emitting element.
However, the prior art, alone or in an obvious combination, does not teach the above limitation wherein two retaining walls and the optical signal detector are arranged between two adjacent light-emitting elements configured to emit a same color light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625